IN THE MATTER OF THE PETITION OF DAVID J. BUCHANAN FOR A WRIT OF PROHIBITION
No. 312, 2008
Supreme Court of Delaware.
Submitted: July 8, 2008
Decided: July 23, 2008
Before HOLLAND, BERGER and JACOBS, Justices

ORDER
Carolyn Berger, Justice.
This 23rd day of July 2008, it appears to the Court that:
(1) Petitioner David J. Buchanan has filed a petition for a writ of prohibition pursuant to Supreme Court Rule 43. Buchanan, who is currently in custody in default of bail, requests this Court to compel the Superior Court to release him on the ground that the Superior Court was without jurisdiction to sentence him and, moreover, set his bail in an "oppressive amount."
(2) Buchanan's petition must be dismissed because it duplicates a previous petition for a writ of prohibition he filed in May 2008, which this Court dismissed[1] on the ground that Buchanan had failed to demonstrate either that the Superior Court lacked jurisdiction over him[2] or that he did not have an adequate remedy by way of the appeal process.[3]
NOW, THEREFORE, IT IS ORDERED that the petition for a writ of prohibition is DISMISSED.[4]
NOTES
[1]  In re Buchanan, Del. Supr., No. 265, 2008, Holland, J. (June 25, 2008).
[2]  In re Hovey, 545 A.2d 626, 628 (Del. 1988).
[3]  Id.
[4]  Buchanan's "notice of ineffective counsel" is hereby stricken as a non-conforming document. Supr. Ct. R. 34.